Citation Nr: 0914699	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to March 
1956. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	PTSD is manifested by symptoms that are productive of 
occupational and social impairment with deficiencies in 
social and family relations due to such symptoms as 
disturbances of motivation and mood, flashbacks, depression, 
isolation, avoidance, irritability, anger outbursts, 
disturbed sleep, nightmares and significant difficulty in 
establishing and maintaining effective family and social 
relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in November 2006 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The November 2006 letter also included the notice provisions 
as set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) including notice that a disability rating and an 
effective date for the award of benefits will be assigned. 

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the Veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the Veteran's statements 
in the VA medical examination in November 2006.  In that 
examination, the Veteran explained his daily activities.  He 
indicated that he made breakfast and washed the breakfast and 
supper dishes, while his wife completed the remaining chores 
around the house.  He stated that he was able to groom 
himself and maintain personal hygiene.  The Veteran had not 
worked since 2002 and received a pension and social security.  
He had not sought employment since 2002.  These statements 
indicate awareness on the part of the Veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the 
December 2006 rating decision included a discussion of the 
rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the July 2007 
Statement of the Case, including the specific applicable 
diagnostic code.  

The Veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in November 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  For an increased evaluation, a 50 percent rating 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that the Veteran is entitled to an increased 
rating for service-connected PTSD.  The Board has reviewed 
all the medical evidnce of record, including the VA treatment 
records and Compensation and Pension Examinations. 

A VA examination was conducted in September 2005.  The 
Veteran had adequate grooming and hygiene.  There was no 
abnormal motor behavior evident.  His speech was fluent and 
appropriate in content with no word finding problems.  There 
was no evidence of psychosis and he denied auditory and 
visual hallucinations.  His attention and concentration were 
within normal limits and there were no noticeable memory 
deficits.  He acknowledged past suicidal and homicidal 
ideation, but denied current intent or plan.  His mood was 
generally euthymic and his affect was broad and appropriate 
to the situation.  The examiner assigned a GAF of 53.  

In a November 2006 VA Compensation and Pension Examination, a 
psychologist examined the Veteran and reviewed his medical 
history.  The Veteran reported exaggerated startle response, 
difficulty with personal relationships and depression.  He 
stated that he had on going nightmares and disturbed sleep.  
He reported continued symptoms of anger and irritability.  He 
had periodic thoughts of suicide, but no active intent.  
During the examination, the Veteran's physical appearance 
demonstrated good personal care and hygiene.  His thought 
process was logical, coherent and organized.  His memory for 
remote events was good.  There was no evidence of florid 
psychosis.  He did not have homicidal urges.  His speech was 
normal in rate and rhythm.  He demonstrated no evidence of 
hallucinations or serious mental decompression.  The Veteran 
demonstrated an entirely unremarkable mental status 
examination upon formal testing.  He demonstrated excellent 
reality, accuracy and orientation as well as immediate and 
short-term recall.  He had excellent attention and 
concentration.  He had excellent abstract thinking, capacity, 
social judgment and a general fund of information.  The 
Veteran had recurrent and distressing recollections and 
dreams as well as persistent avoidance of stimuli and numbing 
of general responsiveness.  He had markedly diminished 
interest in participation in activities, feelings of 
detachment from others and restricted range of affect.  He 
also had a sense of foreshortened future.  He had persistent 
symptoms of increased arousal including difficulty falling or 
staying asleep.  He had irritability, outbursts of anger and 
exaggerated startle response.  

The examiner noted that differentiating the relative impact 
of each separate diagnostic category, including PTSD and 
depression was not possible without resorting to speculation.  
The examiner opined that the majority of the declining of the 
Veteran's GAF was attributed to his PTSD.  The examiner noted 
that the depression, PTSD and other medical issues impacted 
is ability to perform household tasks.  The Veteran had 
decreased motivation and trouble getting out of bed.  The 
Veteran had few social relationships outside his family.  He 
had a single friend with which he shared similar interests.  
At times, however, he would avoid the friend and decline 
contact with him.  He had tension and lack of intimacy with 
his wife.  The examiner found that PTSD caused moderate 
limitation in functioning socially and vocationally.  The 
examined noted that the Veteran was previously assigned GAF 
scores between 50 and 60 and assigned a GAF of 57.  

A letter from the Veteran's psychologist was also submitted 
in January 2007.  The psychologist indicated that the Veteran 
had and continued to have symptoms of PTSD and depression 
that impaired his overall functioning.  The Veteran had 
nightmares, general sleep difficulty and flashbacks of his 
in-service experiences had increased.  He had irritability 
and anger outbursts that caused difficulty in his past jobs 
as well as in his past and current marriage.  He had 
difficulty expressing emotions appropriately and often felt 
nothing.  The psychologist noted that his lack of feeling 
affected his social and primary relationships.  He had 
decreased motivation, decreased energy and anhedonia.  He no 
longer enjoyed any leisure activities, even if he could 
manage to attend an activity.  He had an increased startle 
response and was often hypervigilent.  The Veteran avoided 
social activities and crowds.  The psychologist noted that 
the Veteran had depression and had occasional suicidal 
ideation with a past attempt in 1980.  The psychologist noted 
that the GAF scores averaged around 52-53, but would be 50 or 
less and in the more serious range when he had suicidal 
thoughts.  

It should be noted that the Board also reviewed the VA 
treatment records, including the individual therapy notes, 
and found that they were consistent with the November 2006 VA 
examination and with the January 2007 letter.  

Affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran is entitled to a 50 percent 
evaluation.  Specifically, the Veteran's difficulty in 
maintaining social and primary relationships warrants an 
increased evaluation.  The Board acknowledges the Veteran's 
education history and lack of symptoms in abstract thinking 
and memory, however, his isolating behavior and avoidance of 
others is of particular concern.  The Veteran's speech was 
normal; however, he had significant impairment in 
establishing relationships with his wife as well and with his 
one friend.  He continually had lack of feeling for others, 
would rarely attend social functions and avoided others.  His 
anger outbursts and irritability inhibited his ability to 
establish and maintain effective relationships.  He had 
disturbances of motivation and mood as well as increasing 
flashbacks.  He also had some suicidal ideation, however it 
was unclear how often.  Based on the effect of these symptoms 
on his social relationships, the Board finds that a 50 
percent evaluation is warranted.  The Veteran's GAF scores 
also support this conclusion based on the lack of friends and 
conflicts with others, including his family.  

The Board finds that the Veteran is not entitled to a 70 or 
100 percent evaluation because he did not have obsessional 
rituals, near-continuous panic attacks, or gross impairment 
in thought processes or communication.  He was able to 
function independently and do limited household chores.  He 
did not have grossly inappropriate behavior or psychoses.  He 
also did not have persistent delusions, hallucinations or 
spatial disorientation.  He was consistently orientation to 
time and place and did not show evidence of memory loss 
during the examination.  As such, a 70 or 100 percent 
evaluation is not warranted at this time.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 50 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  At the time 
of the VA examination, the Veteran was 72 years old and had 
not worked since 2002.  There was no evidence to suggest that 
the Veteran's PTSD significantly impacted his ability to 
work.  Hence, referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2008) is not warranted.


ORDER

A 50 percent evaluation for service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


